Citation Nr: 0727149	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right superior pubic ramus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a February 2004 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2004, a statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.

The Board notes that the February 2004 rating determination 
granted service connection for residuals of a fracture of the 
right superior pubic ramus and assigned a noncompensable 
rating effective from the date the claim was filed.  The RO 
immediately arranged for a VA examination to evaluate the 
severity of the disability, and the resultant April 2004 
rating determination revised the rating to 10 percent, 
effective back from the original date the claim was filed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

In this case, the veteran was afforded a VA examination most 
recently in March 2004.  The March 2004 VA examination report 
discusses the pertinent symptoms and expressly states that 
"these symptoms [will] more than likely get worse before 
getting better."  The August 2007 brief submitted by the 
veteran's representative asserts that the veteran's 
disability on appeal has indeed worsened since April 2004, 
and the disability now additionally requires injections and a 
knee brace for management.  Thus, the veteran and his 
representative have credibly and clearly asserted that the 
disability on appeal has increased in severity over the 
period of more than three years since the most recent March 
2004 VA examination.  Therefore, the Board believes a current 
VA examination is warranted.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should schedule the veteran for 
a new VA joints examination to ascertain 
the current severity of his service-
connected residuals of a fracture of the 
right superior pubic ramus.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail to allow for evaluation 
under applicable VA rating criteria.

a)  Clinical findings, including any 
pertinent ranges of motion, should be 
reported.  If possible, the examiner 
should report the point (in degrees) at 
which pain is elicited during any range 
of motion testing.

b)  If possible, the examiner should 
also report whether there is any 
additional functional loss due to 
fatigue, weakness, or incoordination, 
including during flare-ups.

c)  Any structural instability, 
deformity, or other features of 
disability associated with the service 
connected residuals of a fracture of 
the right superior pubic ramus should 
also be reported, along with an 
assessment as to whether these features 
are slight, moderate, or severe.

3.  The RO should then review the veteran's 
claim of entitlement to an increased rating 
for service connected residuals of a 
fracture of the right superior pubic ramus.  
The RO should take into consideration any 
newly submitted evidence, including the 
report of the VA examination requested 
above.  The RO should adjudicate the merits 
of the claim.  If any benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his representative 
with an appropriate supplemental statement 
of the case.  The case should be returned 
to the Board after the veteran is afforded 
an opportunity to respond, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



